internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip plr-125489-01 date date legend company a company b firm date date date date date date city x a b dear this ruling responds to a letter dated date submitted on behalf of company a and company b requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary of company a facts plr-125489-01 company b was organized as a holding_company on date to lease through its a wholly owned subsidiaries hotels from its owner company a company b is a wholly- owned subsidiary of company a company a is a corporation that has elected status as a real_estate_investment_trust reit company a was formed on date and currently owns b hotels the tax relief extension act of p l included a change to the reit provisions of sec_856 which allows a reit to earn through a taxable_reit_subsidiary otherwise impermissible_tenant_service_income with respect to certain lodging_facilities so long as the property is operated on behalf of such subsidiary by a person who is an eligible_independent_contractor the change was effective for tax years beginning after date the election under sec_856 is made on form_8875 taxable_reit_subsidiary election and the effective date of the election cannot be more than two months and days prior to the date of filing the election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form therefore to treat company b as a taxable_reit_subsidiary as of date a form_8875 would have had to have been filed with the internal_revenue_service center in ogden ut on or before date a form_8875 was prepared during late date by the controller of company b and vice-president and controller of company a who then forwarded the form to firm which provides tax consulting and tax_return preparation services to both company a and company b firm reviewed the form_8875 made some revisions to the information on the form and returned it to company b on or about date firm had also included a properly addressed envelope for mailing the form_8875 to the ogden service_center the return address on the envelope was that of the firm’s city x office on date the executive vice-president and chief financial officer of company a signed the form on behalf of company a and the president of company b signed on behalf of company b on that same date the form was placed in the envelope provided by firm and mailed by certified mail return receipt requested the mailing was prepared by the administrative staff of company a and company b which used its own private postage meter machine to determine the appropriate amount of postage for mailing through the u s post office on date the envelope containing the form_8875 was returned to firm marked returned to sender-- refused-- postage due dollar_figure the envelope also showed the date postmark from the local post office the employee of company a and company b who had prepared the mailing had erred in the calculation of the necessary postage and was short dollar_figure of postage as a result of this inadvertent error the form_8875 was not timely filed with the service consequently firm submitted a private_letter_ruling request under sec_301 to request an extension of time to file the form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a law and analysis plr-125489-01 sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the irs announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than two months and days prior to the date of filing the election or twelve months after the date of filing the election in addition if no date is specified on the form the election is effective on the date the form is filed with the irs form_8875 is filed with the irs service_center in ogden ut sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a taxable reit plr-125489-01 subsidiary of company a as of date therefore company a and company b are granted a period of time not to exceed days from the date of this letter to re- submit the form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representatives sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
